Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Notice of Allowability 
  	 Claims 1, 3-7 submitted on 12/14/20 are pending for examination.  
On 2/22/21  and 3/26/21 Melanie Willis agreed to amend claim 1 and cancel claim 3  and submit TDS to place the application on condition of allowance.
Claims 1 and 4-7 are allowed, after following examiner amendment:
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given by Melanie Willis with telephone on 02/22/21.

EXAMINER’S AMENDMENT
Cancel claim 3.
Amend claim 1 as follows:

Claim 1	Lines 2-3, replace- at least 90% identical to SEQ ID NO: 2, wherein the amino acid sequence of the recombinant transaminase polypeptide comprises a residue difference as compared to SEP ID NO: 2 at residue position X62-- with- at least 95%  sequence identical to SEQ ID NO: 2 having transaminase activity, wherein the amino 

The following is an examiner’s statement of reasons for allowance:
Applicants have made new recombinant transaminase polypeptide variants  having 95% sequence identity of SEQ ID NO: 2 having mutations at position 62, 69 and 169 and mutation at various other positions and method of making chiral amines using said transaminase. Prior art does not anticipate recombinant transaminase polypeptide variants  having 95% sequence identity of SEQ ID NO: 2 having mutations at position 62, 69 and 169 and mutation at various other positions and therefore recombinant transaminase polypeptide variants  having 95% sequence identity of SEQ ID NO: 2 having  mutations at position 62, 69 and 169 and mutation at various other positions is novel and non-obvious. 

The filing of Terminal Disclaimers over US PAT 10619176, US PAT 10160985, US PAT 9944963, US PAT 9550982, US PAT 9353355, US PAT 9133445, US PAT 8889380, US PAT 8293507, US pat 10767202, US pat 10138503, US pat 9434968, US pat 8921079, US pat 10633640, US pat 9109209, US pat 10858635 and US pat 9624478 obviated all possible double patenting issues. The terminal disclaimers filed on 12/14/20  and 3/26/2021disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US PAT 10619176, US PAT 10160985, US PAT 9944963, US PAT 9550982, US PAT 9353355, US PAT 9133445, US PAT 8889380, US PAT 8293507 and US pat 10767202, US pat 
Thus claims 1, 4-7 will be allowed.

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Mohammad Meah whose telephone number is 571-272-
1261. The examiner can normally be reached on 8:30-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Robert Mondesi can be reached on 4089187584. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system.
/MOHAMMAD Y MEAH/Examiner, Art Unit 1652 
/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652